DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura(US Publication 2009/0252969) in view of Park et al.(US Publication 2017/0335091).
Tamura discloses a method of making weather stripping by placing a molded article made of a first material in a mold and injection molding a second material next to it.[0073]  The first material can be EPDM, which is a vulcanized rubber.[0097]  The second material can be a thermoplastic elastomer.[0100]  The reference does not disclose particles in the EPDM.  Park et al. discloses that EPDM used to make weather stripping can contain a filler to improve mixing and rolling performance as well as dimensional stability and reduce costs.  The filler has an average size of 10 microns or less.[0045]  It would have been obvious to one of ordinary skill in the art at the time of filing to include a filler with an average particle size of 10 microns or less in the EPDM of Tamura to improve mixing and rolling performance as well as dimensional stability 
	Regarding claim 2, Park et al. discloses the filler can be calcium carbonate.[0040]
Regarding claim 3, the average roughness and kurtosis of the roughness curve of the cross-section of the resin body appear to be an effect of the particle size.  Since the particles of Park et al. fall within the claimed range, the particle when present in the rubber would result in the same average roughness and same kurtosis, particularly since the roughness is presumably based on the particle size and the particle size of Park et al. falls within the average size claimed. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura and Park et al. as applied to claim 1 above, and further in view of Zouta et al.(US Publication 2016/0152768)
The references cited above do not disclose the water content of the thermoplastic elastomer.  Zouta et al. discloses it is desired to keep the water content of a resin to be injected below 200 ppm to prevent molding faults.[0068]  It would have been obvious to one of ordinary skill in the art at the time of filing to keep the amount of water in the resin which is to be injected below 200 ppm water as that will prevent molding faults such as foaming as taught by Zouta et al.[0068]
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura and Park et al. as applied to claim 1 above, and further in view of Kinoshita et al.(US Publication 2012/0148847) and Ohtani et al.(US Publication 2010/0207365).
The references cited above do not disclose the temperature of the injection cylinder or the mold.  Kinoshita et al. discloses that above 300 C, some polymers degrade and thus the injection cylinder temperature is 200-250 C and that the mold is preferably 40-100 C to decrease the time the resin is in the mold.[0121]  Ohtani et al. discloses that it is known to have a cylinder temperature of 250 C and a mold temperature of 50 C for a thermoplastic .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura and Park et al. as applied to claim 1 above, and further in view of Prigandt et al.(US Publication 2007/0264514).
The references cited above do not disclose the injection rate of the elastomer.  Prigandt et al. discloses injection molding an elastomer against a polymer and teaches a rate of 50-100 cm3/s[0096].  It also teaches the rate is dependent on the machine and mold and are to be matched to the particular circumstances.[0025]  It would have been obvious to one of ordinary skill in the art at the time of filing that it would have been within the skill of one of ordinary skill in the art to pick an injection rate based on the mold and type of polymer, particularly since the range claimed is so large and since Prigandt et al. teaches injection molding an elastomer within the claimed rate and that this is dependent on the circumstances of the molding.[0025]

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Park et al. is directed to bonding via vulcanization bonding rather than insert molding, if it had been directed to insert molding, it would be a 102, not a 103.  Park et al. is not used for the joining process, but solely for the particles in the molded body. 
In response to applicant's argument that applicant uses the particles to provide roughness at the joining surface, the fact that applicant has recognized another advantage Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Park et al. discloses that the particles can improve mixing and rolling performance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746